DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 27-32, 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Clipdraw Glock Revolver 1911 Universal Model Review” (http://www.majorpandemic.com/2012/09/clipdraw-glock-revolver-1911-universal-Review.html.html, September 29, 2012, image of relevant section included below). 
Regarding claims 21, 23-24, 27,  30-32, 34, 35 and 37, the Clipdraw Glock Review (see Examiner’s annotated Figure below) clearly discloses a handgun clip in combination with a rear slide cover plate with apertures (see below for screen grab of relevant “Feel, Features & Functions” section directed to placement on a Glock via a replacement rear slide plate), the clip comprising: a mounting tab and clip portion with a first end, bends, a space and a contact point as claimed.



    PNG
    media_image1.png
    1226
    1636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1154
    media_image2.png
    Greyscale

Regarding claim 22, the clip (e.g. see first end portion) is wider than the mounting tab (see portion through which the screws are inserted).
Regarding claim 28, a width of the mounting tab (see width of mounting tab directed adjacent the first end) and the clip (see width of clip between the first end and first outward bend) is continuous along a length of the handgun clip (noting that it does not specify the entire length of the mounting tab and clip). 
Regarding claim 29, a width of the mounting tab and a width of the clip varies along a length of the handgun clip (e.g. two widths are defined on the mounting tab and at least two widths are defined on the clip (see first end width and with at the space/contact point as labelled by Examiner above). 
Regarding claim 38, a top surface of the mounting tab (see top surface directly adjacent the first end) is aligned with a top surface (see clip portion between the first end and the first outward bend) along the length of the handgun clip (noting that the claim does not specify along the entire length of the clip). 
Regarding claim 39, a top surface of the mounting tab (see top surface directly above the mounting holes of the mounting tab) is NOT aligned with a top surface (see clip portion between the first end and the first outward bend) along the length of the handgun clip. 
Regarding claim 40, a width of the mounting tab and the clip is continuous along a length of the handgun clip (a width defined directly adjacent the first end to the first outward bend is continuous as claimed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Clipdraw Glock Review in view of Willows et al. (US 2014/0202982). 
Regarding claims 25, 26, and 36, The Clipdraw Glock Review discloses the invention substantially as claimed but does not have one or more punchings disposed on the clip as claimed. However, Willows teaches that it is known to provide a clip with various through-hole reliefs in order to “reduce weight, for manufacturing/molding reasons and/or other manufacturing, structural, functional or aesthetic reasons which in some cases could be desirable.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to also provide the clip of The Clipdraw Glock Review with any number of appropriate punchings in order to reduce the weight of the clip or to improve the aesthetics of the clip. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734